Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-14-00014-CV

                                  Sherman Patrick Wayne MILLER,
                                             Appellant

                                                   v.

                                      Lee Ann Marie MILLER,
                                             Appellee

                    From the 79th Judicial District Court, Jim Wells County, Texas
                                  Trial Court No. 12-12-51753-CV
                           Honorable Richard C. Terrell, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: July 9, 2014

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           Appellant filed a motion to dismiss this appeal, asserting the appeal is moot because the

trial court granted a motion for new trial. We grant the motion. See TEX. R. APP. P. 42.1(a)(1).

We order all costs assessed against appellant. See TEX. R. APP. P. 42.1(d) (absent agreement of

the parties, costs are taxed against appellant).


                                                    PER CURIAM